DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 03/23/2022 has been entered. Claims 8,11-12,20,24-25,27-28 and 30 have been amended. No Claim has been amended. No Claim has been canceled in this amendment. No New Claim has been added in this amendment. Claims 1-30 are still pending in this application, with claims 1,9,20 and 25 being independent.

Response to Arguments
Applicant's arguments with respect to objections of the drawings of the disclosure and objections for the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.
Applicant's arguments with respect to rejection of claims under 35 U.S.C. §112(d) have been considered and are persuasive. Therefore, the rejections are withdrawn.

1.	Applicant's arguments filed on 03/23/2022 on page 12
of applicant's remark regarding Claims 1,9,20,25, the applicant argues that Pelletier does not disclose preambles per SSB and quantity of SSB per RO. The applicant further argues that Pelletier does not disclose that indication of each preamble in each SSB is available to the UE.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Pelletier discloses prach resources which are considered as preambles for a UE to send a random access message (Pelletier Para[0132]). Pelletier further discloses multiple groups of preambles which represents SSBs in a subframe. The subframe is considered as a random occasion. There are multiple preambles per group which the examiner considers quantity of preambles per SSB (Pelletier Para[0102-103,0134]). The multiple groups per subframe is considered quantity of SSBs per RO. The UE utilizes the information provided by the base station to determine a resource to send preamble to the base station. The usage of specific term “SSB” is not required by Pelletier to represent the steps of the claimed invention as the applicant here also fails to provide specific information on the importance of SSB, preambles per SSB and SSBs per RO to achieve the intended use claimed by the applicant. Although the teachings of Pelletier are not identical to the claimed intention, the claimed invention is not patentably distinct from Pelletier’s teaching. Pelletier further discloses that the WTRU is configured (i.e. made aware) for each available PRACH resources for each subframe using broadcast system information or dedicated signalling and offset. Thus, the WTRU received the indication of available resources in a given subframe for random access resources (Pelletier Para[0102-103]). The applicant here fails to distinguish whether certain SSBs or certain preambles of SSBs are not available to a UE using specific message structure. The claimed invention merely provides the steps, of sending information to a UE, the UE using the information to perform random access, without any details of how such information is useful and what makes the UE select one preamble over the other. The applicant’s arguments have been fully considered but they are not persuasive.
2.	Applicant's arguments filed on 03/23/2022 on page 16
of applicant's remark regarding Claims 2 and 21, the applicant argues that Rastegardoost does not disclose selecting a preamble regardless of an index of received SSB.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Rastegardoost discloses that the wireless device receives information about number of ROs per slot and number of SSBs per RO. The wireless device receives first SSB via a first beam. The wireless device determines the ROs for the received SSB and transmits preambles via RO (Rastegardoost Para[0385}. Rastegardoost further teaches that the UE selects preamble index randomly from a selected group of preambles for the SSB block with better RSRP. In short, the UE is not taking the index of the SSB into account in selecting a specific preamble for random access (Rastegardoost Para[0277-278]). Thus the applicant here fails to patentably distinguish and claim that the selected preamble may belong to another SSB or RO. The applicant’s arguments have been fully considered but they are not persuasive.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4,8-9,16-17 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 2013/0242730 Al, hereinafter referred to as “Pelletier”) in view of Rastegardoost et al. (US 2020/0229157 Al, hereinafter referred to as “Rastegardoost”).

Regarding claims 1,9,20 and 25, Pelletier discloses  methods for wireless communication at a user equipment (UE) (Pelletier Fig.1 Ref:102a The WTRU (i.e. UE)) and a base station (Pelletier Fig.1 Ref:103 The base station), comprising: receiving, from a base station, a configuration of random access resources (Pelletier Para[0102] The WTRU (i.e. UE) is configured by receiving the system information or dedicated signaling) indicating a quantity of a plurality of random access preambles (Pelletier Para[0102-103] One or more PRACH resources (i.e. preambles) for each subframe, see Para[0132,0230]), a quantity of a plurality of synchronization signal blocks (Pelletier Para[0102-103] The UE is configured with multiple preamble groups (i.e. SSBs) in a subframe) per random access occasion (Pelletier Para[0102-103] A subframe is one PRCAH occasion, see Para[0134]), and a quantity of random access preambles per synchronization signal block (Pelletier Para[0102-103] A preamble group includes preambles to be used by the WTRU, see Para[0154]), the received configuration indicating that each random access preamble of the plurality of random access preambles is available to the UE in the random access occasion (Pelletier Para[0102] An offset indicates the PRB of the PRACH available in the subframe) for each synchronization signal block of a plurality of synchronization signal blocks transmitted by the base station (Pelletier Para[0103,0154] The WTRU selects preamble group out of the preamble groups configured); selecting a random access preamble of the plurality of random access preambles based at least in part on the received configuration (Pelletier Para[0152] The WTRU performs preamble selection); and transmitting the selected random access preamble to the base station in the random access occasion (Pelletier Para[0157,0159] The WTRU transmits the selected preamble. The WTRU determines which subframe (i.e. occasion) the preamble transmission should be performed. Para[0099] The base station sends RAR to the WTRU when it receives the preamble transmission). 
Pelletier does not explicitly disclose a quantity of a plurality of synchronization signal blocks per random access occasion.
However, Rastegardoost from the same field of invention discloses a quantity of a plurality of synchronization signal blocks  per random access occasion (Rastegardoost Fig.26 Para[0385] The UE receives a signal with number of SSBs per Random Access Occasion from the base station).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier to have the feature of “a quantity of a plurality of synchronization signal blocks per random access occasion” as taught by Rastegardoost. The suggestion/motivation would have been to increase the system throughput and reduce latency (Rastegardoost Para[0302]).


Specifically for claim 20, Pelletier discloses a UE that includes a processor (Pelletier Fig.1B Ref:118 Para[0040] A processor) and a memory (Pelletier Fig.1B Ref:130 Para[0040] A memory).
Specifically for claim 25, Rastegardoost discloses a base station that includes a processor (Rastegardoost Fig.3 Ref:321A Para[0193] A processor) and a memory (Rastegardoost Fig.3 Ref:322B Para[0193] A memory).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier to have the feature of “a base station with a processor and a memory” as taught by Rastegardoost. The suggestion/motivation would have been to increase the system throughput and reduce latency (Rastegardoost Para[0302]).

Regarding claims 2 and 21, Pelletier in view of Rastegardoost discloses the methods, the UE and the base station as explained above for Claim 1. Rastegardoost further discloses receiving a synchronization signal block from the base station, wherein the random access preamble of the plurality of random access preambles is selected regardless of an index of the received synchronization signal block (Rastegardoost Para[0277] The UE randomly selects a random access preamble index from any group (i.e. SSB)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier to have the feature of “receiving a synchronization signal block from the base station, wherein the random access preamble of the plurality of random access preambles is selected regardless of an index of the received synchronization signal block” as taught by Rastegardoost. The suggestion/motivation would have been to increase the system throughput and reduce latency (Rastegardoost Para[0302]).

Regarding claims 3,16 and 22, Pelletier in view of Rastegardoost discloses the methods, the UE and the base station as explained above for Claim 1. Pelletier further discloses wherein the received configuration is a random access configuration common to a cell of the base station (Pelletier Para[0070,0230] The common configuration for PRACH resource set is received via dedicated signalling).
Regarding claims 4,17 and 23, Pelletier in view of Rastegardoost discloses the methods, the UE and the base station as explained above for Claim 1. Pelletier further discloses wherein receiving the configuration comprises: receiving the configuration via radio resource control signaling from the base station (Pelletier Para[0158] The common configuration is received via dedicated signalling and RRC message is used).
Regarding claims 8 and 24, Pelletier in view of Rastegardoost discloses the methods, the UE and the base station as explained above for Claim 1. Pelletier further discloses receiving, from the base station based at least in part on the received synchronization signal block, a random access response message in response to transmitting the selected random access preamble (Pelletier Para[0243] The WTRU receives RAR which corresponds to the preamble transmitted).




Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier in view of Rastegardoost and further in view of Park (WO-2021221381A1, hereinafter “Park”).	

Regarding claims 5 and 18, Pelletier in view of Rastegardoost discloses the methods, the UE and the base station as explained above for Claim 1. Pelletier in view of Rastegardoost does not explicitly disclose wherein the random access occasion is one random access occasion and the quantity of the plurality of synchronization signal blocks associated with the one random access occasion is thirty two.
However, Park from a similar field of invention discloses wherein the random access occasion is one random access occasion and the quantity of the plurality of synchronization signal blocks associated with the one random access occasion is thirty two (Park Page:6 Lines:33-55 The number of SSBs per RO can be set to 32).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier and Rastegardoost to have the feature of “wherein the random access occasion is one random access occasion and the quantity of the plurality of synchronization signal blocks associated with the one random access occasion is thirty two” as taught by Park. The suggestion/motivation would have been to support reduced capability devices (Park Page:2 Line:7).



Claims 6,10,19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier in view of Rastegardoost and further in view of Mundarath et al. (US 2020/0100290 Al, hereinafter “Mundarath”).	

Regarding claims 6 and 19, Pelletier in view of Rastegardoost discloses the methods, the UE and the base station as explained above for Claim 1. Pelletier in view of Rastegardoost does not explicitly disclose wherein the random access occasion is one random access occasion and the quantity of the plurality of synchronization signal blocks associated with the one random access occasion is sixty four.
However, Mundarath from a similar field of invention discloses wherein the random access occasion is one random access occasion and the quantity of the plurality of synchronization signal blocks associated with the one random access occasion is sixty four (Mundarath Para[0071] The 64 SSBs transmissions are send in one SSB burst (i.e. occasion)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier and Rastegardoost to have the feature of “wherein the random access occasion is one random access occasion and the quantity of the plurality of synchronization signal blocks associated with the one random access occasion is sixty four” as taught by Mundarath. The suggestion/motivation would have been to reduce acquisition latencies and communication overhead (Mundarath Para[0024]).

Regarding claims 10 and 26, Pelletier in view of Rastegardoost discloses the methods, the UE and the base station as explained above for Claim 1. Pelletier in view of Rastegardoost does not explicitly monitoring concurrently, during the random access occasion, for the plurality of random access preambles using a plurality of receive beams corresponding to the plurality of synchronization signal blocks, wherein one or more receive beams correspond to one synchronization signal block of the plurality of synchronization signal blocks.
However, Mundarath from a similar field of invention discloses monitoring concurrently, during the random access occasion, for the plurality of random access preambles using a plurality of receive beams corresponding to the plurality of synchronization signal blocks, wherein one or more receive beams correspond to one synchronization signal block of the plurality of synchronization signal blocks (Mundarath Para[0066] The base station searches on each UL PRACH opportunity (i.e. occasion) for rach preambles).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier and Rastegardoost to have the feature of “monitoring concurrently, during the random access occasion, for the plurality of random access preambles using a plurality of receive beams corresponding to the plurality of synchronization signal blocks, wherein one or more receive beams correspond to one synchronization signal block of the plurality of synchronization signal blocks” as taught by Mundarath. The suggestion/motivation would have been to reduce acquisition latencies and communication overhead (Mundarath Para[0024]).



Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier in view of Rastegardoost and further in view of Wang (WO-2021088692Al, hereinafter “Wang”).	

Regarding claims 7 and 15, Pelletier in view of Rastegardoost discloses the methods, the UE and the base station as explained above for Claim 1. Pelletier in view of Rastegardoost does not explicitly disclose wherein a product of the quantity of the plurality of synchronization signal blocks per random access occasion and the quantity of random access preambles per synchronization signal block is greater than sixty four.
However, Wang from a similar field of invention discloses wherein a product of the quantity of the plurality of synchronization signal blocks per random access occasion and the quantity of random access preambles per synchronization signal block is greater than sixty four (Wang Page:8 Lines:18-23 The number of SSBs per RO can be 839 * 64. The number of preambles per SSB can be 1 or more so the product of SSBs per RO and number of preambles per RO is greater than 64, see Page:7).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier and Rastegardoost to have the feature of “wherein a product of the quantity of the plurality of synchronization signal blocks per random access occasion and the quantity of random access preambles per synchronization signal block is greater than sixty four” as taught by Wang. The suggestion/motivation would have been to increase the correlation period between SSB and RO for better user performance (Wang Page:3 Lines:29-30).

Claims 11-13 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier in view of Rastegardoost and further in view of Liang (NORA for 5G hereinafter “Liang”) and further in view of Jiang (WO-2018058574Al, hereinafter “Jiang”).	

Regarding claims 11 and 27, Pelletier in view of Rastegardoost discloses the methods, the UE and the base station as explained above for Claim 1. Pelletier in view of Rastegardoost does not explicitly disclose receiving, from a second UE in the random access occasion and on a second receive beam corresponding to a second synchronization signal block of the plurality of synchronization signal blocks, the random access preamble that was also received from the UE in the random access occasion, wherein the second synchronization signal block is the same as a first synchronization block corresponding to a first receive beam, or the second synchronization signal block is different from the first synchronization block.


However, Liang from a similar field of invention discloses receiving, from a second UE in the random access occasion and on a second receive beam corresponding to a second synchronization signal block of the plurality of synchronization signal blocks, the random access preamble that was also received from the UE in the random access occasion (Liang Page:3-4 Section:B,1 The base station receives and differentiates the PRACH transmission from the two UEs).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier and Rastegardoost to have the feature of “receiving, from a second UE in the random access occasion and on a second receive beam corresponding to a second synchronization signal block of the plurality of 4 synchronization signal blocks, the random access preamble that was also received from the UE in the random access occasion” as taught by Liang. The suggestion/motivation would have been to alleviate the access congestion (Liang Abstract).

Pelletier in view of Rastegardoost and Liang does not explicitly disclose wherein the second synchronization signal block is the same as a first synchronization block corresponding to a first receive beam, or the second synchronization signal block is different from the first synchronization block.
However, Jiang from a similar field of invention discloses wherein the second synchronization signal block is the same as a first synchronization block corresponding to a first receive beam (Jiang Page:6 Lines:41-43 The best DL beams for multiple UEs correspond to the same PRACH resource (i.e. same SSB)), or the second synchronization signal block is different from the first synchronization block (Not given patentable weight due to non-selective option in the claim).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier, Rastegardoost and Liang to have the feature of “wherein the second synchronization signal block is the same as a first synchronization block corresponding to a first receive beam” as taught by Jiang. The suggestion/motivation would have been to improve the coverage using multibeam random access (Jiang Page:4).

Regarding claims 12 and 28, Pelletier in view of Rastegardoost, Liang and Jiang discloses the methods, the UE and the base station as explained above for Claim 1. Liang further discloses transmitting, based at least in part on receiving the random access preamble on the first receive beam, a first random access response message to the UE on a first transmit beam corresponding to the first synchronization signal block; and transmitting, based at least in part on receiving the random access preamble on the second receive beam, a second random access response message to the second UE on a second transmit beam corresponding to the second synchronization signal block (Liang Page:4 Fig.1 Section:B The base station transmits RAR in response to receiving PRACH preamble from the UE).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier, Rastegardoost and Jiang to have the feature of “transmitting, based at least in part on receiving the random access preamble on the first receive beam, a first random access response message to the UE on a first transmit beam corresponding to the first synchronization signal block; and transmitting, based at least in part on receiving the random access preamble on the second receive beam, a second random access response message to the second UE on a second transmit beam corresponding to the second synchronization signal block” as taught by Liang. The suggestion/motivation would have been to alleviate the access congestion (Liang Abstract).
Jiang further discloses wherein the second synchronization signal block is the same as a first synchronization block corresponding to a first receive beam (Jiang Page:6 Lines:41-43 The best DL beams for multiple UEs correspond to the same PRACH resource (i.e. same SSB)), or the second synchronization signal block is different from the first synchronization block (Not given patentable weight due to non-selective option in the claim).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier, Rastegardoost and Liang to have the feature of “wherein the second synchronization signal block is the same as a first synchronization block corresponding to a first receive beam, or the second synchronization signal block is different from the first synchronization block” as taught by Jiang. The suggestion/motivation would have been to improve the coverage using multibeam random access (Jiang Page:4).

Regarding claims 13 and 29, Pelletier in view of Rastegardoost, Liang and Jiang discloses the methods, the UE and the base station as explained above for Claim 1. Liang further discloses determining a potential beam collision based at least in part on the first random access response message and the second random access response message (Liang Page:4 Section:B The base station detects collision for preambles/PRACH resources (i.e. beams)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier, Rastegardoost and Jiang to have the feature of “determining a potential beam collision based at least in part on the first random access response message and the second random access response message” as taught by Liang. The suggestion/motivation would have been to alleviate the access congestion (Liang Abstract).
Jiang further discloses transmitting, based at least in part on determining the beam collision, a message to the second UE that is configured to prevent the second UE from decoding the first random access response message, wherein the message is transmitted to the second UE concurrent with the transmission of the first random access response message to the UE (Jiang Page:5 Line:15,Page:6 Lines:14-17 The scrambling control information (i.e. message) is sent with the RAR to the UE in case of multiple beams).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier, Rastegardoost and Liang to have the feature of “transmitting, based at least in part on determining the beam collision, a message to the second UE that is configured to prevent the second UE from decoding the first random access response message, wherein the message is transmitted to the second UE concurrent with the transmission of the first random access response message to the UE” as taught by Jiang. The suggestion/motivation would have been to improve the coverage using multibeam random access (Jiang Page:4).



Claims 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier in view of Rastegardoost, Liang, Jiang and further in view of ASKAR et al. (US 2021/0051660 Al, hereinafter “Askar”).	

Regarding claims 14 and 30, Pelletier in view of Rastegardoost, Liang and Jiang discloses the methods, the UE and the base station as explained above for Claim 1. Pelletier in view of Rastegardoost, Liang and Jiang does not explicitly disclose identifying the UE and the second UE based at least in part on a spatial separation of the first receive beam and the second receive beam.
However, Askar from a similar field of invention discloses identifying the UE and the second UE based at least in part on a spatial separation of the first receive beam and the second receive beam (Askar Fig.25 Para[0295] The base station discriminates the uplink timeslots of the UEs on the basis of the spatial links (i.e. receive beams)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier, Rastegardoost, Liang and Jiang to have the feature of “identifying the UE and the second UE based at least in part on a spatial separation of the first receive beam and the second receive beam” as taught by Askar. The suggestion/motivation would have been to improve the efficiency using the available resources (Askar Para[0016]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).





Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	Foreign Application Publication No. WO2022006851 (Discloses PRACH configuration sent for preambles, SSBs per RO, etc.).
2.	Foreign Application Publication No. KR20210155139  (Figure.11 on page:50 describes relationship between preambles, RO, SSBs).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415